Exhibit 10.12(c)

 

SUBORDINATION AGREEMENT

 

This SUBORDINATION AGREEMENT (“Agreement”) is made as of January 8, 2015, by and
between the parties listed as Creditors on the signature pages hereto (together,
the “Creditor”), and heartland bank, an Arkansas state bank (“Agent”), for the
benefit of the Lenders (defined below).

 

Recitals

 

A. LILIS ENERGY, INC., a Nevada corporation (“Borrower”) has requested and/or
obtained certain loans or other credit accommodations from Lenders to Borrower
which are or may be from time to time secured by assets and property of
Borrower.

 

B. Creditor has extended loans or other credit accommodations to Borrower,
and/or may extend loans or other credit accommodations to Borrower from time to
time.

 

C. In order to induce Lenders to extend credit to Borrower and, at any time or
from time to time, at Lenders’ option, to make such further loans, extensions of
credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as
Lenders may deem advisable, Creditor is willing to subordinate: (i) all of
Borrower’s indebtedness to Creditor (including, without limitation, principal,
interest, fees, charges, costs and expenses), whether presently existing or
arising in the future (the “Subordinated Debt”) to all of Borrower’s
indebtedness and obligations to Lenders under that certain Credit Agreement (the
“Credit Agreement”) dated of even date herewith by and between Borrower, Agent
and the lenders from time to time a party thereto (each a “Lender”; and
collectively, the “Lenders”); and (ii) all of Creditor’s security interests, if
any, to all of Agent’s, for the benefit of the Lenders, security interests in
the Collateral (as defined in the Credit Agreement; and herein referred to as
the “Collateral”).

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. Creditor hereby consents to the Senior Debt (defined below) and the security
interests and liens securing the same and agrees that neither incurrence of the
Senior Debt nor the granting or existence of the security interests and liens
securing the same shall constitute a default under the Subordinated Debt and any
of the documents or agreements evidencing the same.

 

2. Except as set forth below, Creditor subordinates to Agent and to the Lenders
any security interest or lien that Creditor may have in any Collateral.
Notwithstanding the respective dates of attachment or perfection of the security
interest of Creditor and the security interest of Agent, for the benefit of the
Lenders, the security interest of Agent, for the benefit of the Lenders, in the
Collateral, shall at all times be senior to the security interest of Creditor.
Notwithstanding the foregoing or any other provision of this Agreement, until
the earliest of (a) the date the Triggering Event (as defined on Schedule 2
hereto) shall occur, (b) the date a Creditor Default (as defined on Section 4
below) shall occur, or (c) May 31, 2015 (the “Conversion Date”), Creditor shall
maintain any senior security interest or lien that Creditor may have on the date
hereof and may hereafter continue until the Conversion Date in the Retained
Interests (as defined on Schedule 2, attached hereto and made a part hereof).

 

 

Subordination Agreement (Lilis Energy)



1.

 

 

3. Except as set forth in this Agreement, all Subordinated Debt is subordinated
in right of payment to all obligations of Borrower to Agent and to the Lenders
now existing or hereafter arising, together with all costs of collecting such
obligations (including attorneys’ fees), including, without limitation, all
interest accruing after the commencement by or against Borrower of any
bankruptcy, reorganization or similar proceeding, and all obligations under the
Credit Agreement (the “Senior Debt”).

 

4. Except as set forth in this Agreement, Creditor will not demand or receive
from Borrower (and Borrower will not pay to Creditor) all or any part of the
Subordinated Debt, by way of payment, prepayment, setoff, lawsuit or otherwise,
nor will Creditor exercise any remedy with respect to the Collateral, nor will
Creditor accelerate the Subordinated Debt, or commence, or cause to commence,
prosecute or participate in any administrative, legal or equitable action
against Borrower (“Enforcement Action”), until such time as the Senior Debt is
fully paid in cash unless, in each case (i) an event of default shall have
occurred and be continuing under any one or more agreements between and among a
Creditor, the Borrower and/or any of their respective subsidiaries which would
entitle such Creditor to take such action (each, a “Creditor Default”), (ii)
such Creditor shall have provided the Lender written notice of the occurrence of
each such Creditor Default and that it intends to take an Enforcement Action
(each, a “Creditor Enforcement Action Notice”), and (iii) a period of at least
30 days shall have elapsed after the receipt by the Lender of the respective
Creditor Enforcement Action Notice. Notwithstanding anything herein to the
contrary, nothing under this Agreement shall restrict in any way (a) each
Creditor’s right to receive shares of the Borrower’s common stock in
satisfaction of principal, interest or other obligations owed to the Creditors,
including but not limited shares issuable upon conversion of the Subordinated
Debt and exercise of other securities issued in connection therewith and
satisfaction or settlement of other obligations of the Borrower to the
Creditors, (b) each Creditor’s right to seek specific performance to receive
shares of the Borrower’s common stock in satisfaction of principal, interest or
other obligations owed to the Creditors, and (c) so long as no Event of Default
(as defined in the Credit Agreement) has occurred and is continuing, (1) each
Creditor’s right to receive regularly scheduled interest payments on the
Subordinated Debt and (2) each Creditor’s right to receive payment of liquidated
damages, buy-in compensation and other fees and expenses required to be paid
pursuant to the Subordinated Debt documents in connection with the Borrower’s
failure to perform its obligations under the Subordinated Debt documents.
Notwithstanding the foregoing, the Creditor may (i) subject to the
subordinations set forth in this Agreement, file proofs of claim against the
Borrower in any proceeding involving the Borrower; or (ii) file necessary
pleadings in opposition to a claim objecting to or otherwise seeking the
disallowance of any Subordinated Debt; provided, that any such claim shall be
subject to this Agreement.

 

5. Except as set forth under this Agreement, Creditor shall promptly deliver to
Agent, for the benefit of the Lenders, in the form received (except for
endorsement or assignment by Creditor where required by Agent) for application
to the Senior Debt any payment, distribution, security or proceeds received by
Creditor with respect to the Subordinated Debt other than in accordance with
this Agreement.

 

 

Subordination Agreement (Lilis Energy)



2.

 

 

6. In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Agent’s
and the Lenders’ claims against Borrower and the estate of Borrower shall be
paid in full before any payment is made to Creditor; provided, however that
nothing in this Agreement prohibits or limits the right of Creditor to receive
and retain any debt or equity securities of Borrower or any Person that are
issued by a reorganized Borrower that are distributed to Creditor in respect of
the Subordinated Debt pursuant to a confirmed plan of reorganization or similar
dispositive restructuring plan in connection with any such proceeding and that
are subject to the subject to the terms of this Agreement.

 

7. No amendment of the documents evidencing or relating to the Subordinated Debt
shall directly or indirectly modify the provisions of this Agreement in any
manner which might terminate or impair the subordination of the Subordinated
Debt or the subordination of the security interest or lien that Creditor may
have in any property of Borrower. By way of example, such instruments shall not
be amended to (i) increase the rate of interest with respect to the Subordinated
Debt, or (ii) accelerate the payment of the principal or interest or any other
portion of the Subordinated Debt. Agent, upon the instruction of the Majority
Lenders, shall have the sole and exclusive right to restrict or permit, or
approve or disapprove, the sale, transfer or other disposition of Collateral
except in accordance with the terms of the Senior Debt. Upon written notice from
Agent to Creditor of Agent's agreement to release its lien on all or any portion
of the Collateral in connection with the sale, transfer or other disposition
thereof by Agent (or by Borrower with consent of Agent, upon the instruction of
the Majority Lenders), Creditor shall be deemed to have also, automatically and
simultaneously, released its lien on such Collateral, and Creditor shall upon
written request by Agent, immediately take such action as shall be necessary or
appropriate to evidence and confirm such release. All proceeds resulting from
any such sale, transfer or other disposition shall be applied first to the
Senior Debt until payment in full thereof, with the balance, if any, to the
Subordinated Debt, or to any other entitled party. If Creditor fails to release
its lien as required hereunder, Creditor hereby appoints Agent as attorney in
fact for Creditor with full power of substitution to release Creditor's liens as
provided hereunder. Such power of attorney being coupled with an interest shall
be irrevocable.

 

8. Upon any distribution of any of the assets of Borrower or any of the
Subordinated Debt Collateral in connection with any dissolution, winding up,
liquidation, arrangement or reorganization of Borrower, or any other person or
entity, or upon any assignment for the benefit of creditors or any other
marshalling of the assets and/or liabilities of Borrower or otherwise, Agent is
irrevocably authorized (in its own name or in the name of Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive all such payments, dividends and distributions referred to in this
Section 8, give acquittances therefor, file claims, proofs of claim and take
such other actions (including without limitation, voting the Subordinated Debt)
as it may deem necessary or advisable. Agent is granted a power of attorney by
Creditor with full power of substitution to execute and file such documentation
and take any other action Agent may deem advisable to accomplish the foregoing
if Creditor has not done so within thirty (30) days of the deadline for such
action, and to protect Agent’s interest in the Subordinated Debt and its right
of enforcement thereof. Such power being coupled with an interest is
irrevocable.

 

 

Subordination Agreement (Lilis Energy)



3.

 

 

9. Agent shall have the option to make advances and provide financing in the
future to Borrower or to a receiver, trustee or other fiduciary appointed by a
court in any insolvency or court proceeding for Borrower or to Borrower as a
debtor-in-possession on such terms and conditions and in such amounts as Agent
and Lenders may, in their sole discretion, decide in connection therewith.
Creditor consents to the financing of Borrower or such fiduciary or
debtor-in-possession after any such insolvency or court proceeding and agrees
that such financing shall be included within the Senior Debt and the
subordination and other restrictions and provisions of this Agreement shall be
applicable thereto. Creditor agrees that it will not object to or oppose a sale
or other disposition of any property securing all or any part of the Senior Debt
free and clear of security interests, liens or other claims of Creditor under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if Agent has consented to such sale or disposition. Creditor agrees not to asset
any right it may have to “adequate protection” of Creditor’s interest in any
Subordinated Debt Collateral in any proceeding and agrees that it will not seek
to have the automatic stay lifted with respect to any of the Subordinated Debt
Collateral without the prior written consent of Agent.

 

10. Creditor agrees to execute, verify, deliver and file any proofs of claim in
respect of the Subordinated Debt reasonably requested by Agent in connection
with any such insolvency or court proceeding and hereby irrevocably authorizes,
empowers and appoints Agent, as its agent and attorney-in-fact to (i) execute,
verify, deliver and file such proofs of claim upon the failure of Creditor
promptly to do so prior to thirty (30) days before the expiration of the time to
file any such proof of claim, and (ii) vote such claim in any such insolvency or
court proceeding upon the failure of Creditor to do so prior to fifteen (15)
days before the expiration of the time to vote any such claim; provided,
however, that Agent shall have no obligation to execute, verify, deliver, file
and/or vote any such proof of claim.

 

11. Each Creditor, severally and not jointly with the other Creditors,
represents and warrants to Agent that:

 

(i) To the knowledge of such Creditor, there is no event of default or event
which with the giving of notice, passage of time or both would constitute an
event of default existing under the Subordinated Debt.

 

(ii) Such Creditor is the owner and holder of the Subordinated Note, which has
not been transferred or encumbered. The copy of the Subordinated Note attached
hereto is a true and complete copy of such note, which has not been amended or
modified.

 

(iii) The Subordinated Debt is secured solely by the collateral more
particularly set forth on Schedule 1, attached hereto (the “Subordinated Debt
Collateral”).

 

(iv) This Agreement has been duly executed and delivered by such Creditor and
constitutes the valid and binding obligation of such Creditor, enforceable in
accordance with its terms. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority is required
in connection with the execution, delivery or performance by Creditor of this
Agreement. This Agreement constitutes the legal, valid and binding obligation of
such Creditor, enforceable against such Creditor in accordance with its terms.

 

 

Subordination Agreement (Lilis Energy)



4.

 

 

12. If, at any time after payment in full of the Senior Debt any payments of the
Senior Debt must be disgorged by Agent or any Lender for any reason (including,
without limitation, the bankruptcy of Borrower), this Agreement and the relative
rights and priorities set forth herein shall be reinstated as to all such
disgorged payments as though such payments had not been made and Creditor shall
immediately pay over to Agent, for the benefit of the Lenders, all payments
received with respect to the Subordinated Debt to the extent that such payments
would have been prohibited hereunder. Creditor waives the benefits, if any, of
any statutory or common law rule that may permit a subordinating creditor to
assert any defenses of a surety or guarantor, or that may give the subordinating
creditor the right to require a senior creditor to marshal assets, and Creditor
agrees that it shall not assert any such defenses or rights.

 

13. This Agreement shall bind any successors or assignees of Creditor and shall
benefit any successors or assigns of Agent and each Lender. Subject to Section
12 above, this Agreement shall remain effective until the Senior Debt has been
paid in full and all obligations of any Lender to advance funds to Borrower
under the Credit Agreement have been terminated. This Agreement is solely for
the benefit of Creditor, Agent and the Lenders and not for the benefit of
Borrower or any other party. If the Senior Debt is refinanced by another lender
or group of lenders on substantially similar terms or another lender or group of
lenders acquires the Agent’s and Lenders’ interest in the Senior Debt, this
Agreement shall inure to the benefit of such other lender or lenders with the
same force and effect as if such other lender or lenders were originally the
“Lenders” under the Credit Agreement.

 

14. Creditor hereby agrees to execute such documents and/or take such further
action as Agent may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by Agent.

 

15. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

16. This Agreement shall be governed by and construed in accordance with the
laws of the State of NEW YORK; provided that AGENT AND THE LenderS shall retain
all rights under federal law. This Agreement has been entered into in pulaski
county, arkansas, and is performable for all purposes in pulaski county,
arkansas.

 

17. This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by Agent or any
Lender or Borrower in entering into this Agreement and Creditor has kept and
will continue to keep itself fully apprised of the financial and other condition
of Borrower. This Agreement may be amended only by written instrument signed by
Creditor and Agent, upon the approval of the Majority Lenders.

 

[Signature page follows.]

 

 

Subordination Agreement (Lilis Energy)



5.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

BORROWER:         LILIS, INC.,   a Nevada corporation         By:  /s/ Abraham
Mirman   Name: Abraham Mirman   Title: CEO        

Address for Notices:

 

1900 Grant Street #920
Denver, CO 80203
Attn: Chief Financial Officer

 

 

Subordination Agreement (Lilis Energy)



6.

 

 

CREDITORS:

 



  T.R. Winston & Company, LLC, a Delaware limited liability company          
/s/ G. Tyler Runnels   Name:  G. Tyler Runnels   Title: Chairman & CEO        
EZ Colony Partners, LLC, a Delaware limited liability company           /s/
Bryan Ezralow   Name:  Bryan Ezralow as Trustee of the Marc     Ezralow 1994
Trust   Title: Manager and Member        

Jonathan & Nancy Glaser Family Trust

DTD 12/16/1998 Jonathan M. Glaser and

Nancy E. Glaser TTEES

          /s/ Jonathan Glaser   Name:  Jonathan Glaser   Title:  Trustee        
Wallington Investment Holdings, Ltd.           /s/ Pierre Caland   Name:  Pierre
Caland   Title:  Director        

Steven B. Dunn and Laura Dunn Revocable Trust

DTD 10/28/10, Steven B. Dunn & Laura Dunn TTEES

          /s/ Steven B. Dunn   Name:  Steven B. Dunn   Title:  Trustee        

G. Tyler Runnels and Jasmine N. Runnels

TTEES The Runnels Family Trust DTD 1-11-2000

          /s/ G. Tyler Runnels   Name:  G. Tyler Runnels   Title: Trustee      
  EMSE, LLC,   a Delaware limited liability company           /s/ Bryan Ezralow
  Name:  Bryan Ezralow   Title: Trustee         Address for Notices (all
Creditors):     T.R. Winston & Company, LLC     2049 Century Park East     Suite
320     Los Angeles, CA 90067



 

 

Subordination Agreement (Lilis Energy)

7.

 



 

  AGENT:         HEARTLAND BANK,         By:  /s/ Phil Thomas   Name: Phil
Thomas   Title: CLO/EVP         Address for Notices:

One Information Way, Suite 105
Little Rock, Arkansas 72202
Telephone No.: 501-734-0125
Attention: Greg White
Email: gwhite@rockfncl.com

 

 

Subordination Agreement (Lilis Energy)



8.

 

 

SCHEDULE 1

 

COLLATERAL

 

 

Subordination Agreement (Lilis Energy)



9.

 

 

SCHEDULE 2

 

SENIOR COLLATERAL

 

The Hydrocarbon Interests represented by the following leases (the “Retained
Interests”):

 

●

 

For the purposes of this Agreement, “Triggering Event” shall mean the
conclusion, by final, non-appealable judgment or negotiated settlement approved
by the applicable court, of the ongoing disagreement between Borrower and Great
Western Oil & Gas Company, and their respective affiliates, including the
Creditor, regarding the Retained Interests.

 

 

Subordination Agreement (Lilis Energy)

 

10.



 

 